 Case 1:20-cv-00650-HYJ-SJB ECF No. 18, PageID.73 Filed 02/08/21 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

KELLY BECK,                                      )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )    Case No. 1:20-cv-650
                                                 )
SHEPARD AND ASSOCIATES, LLC; and                 )    Hon. Hala Y. Jarbou
COMPATTIA ROCCIA MANAGEMENT                      )
GROUP, LLC,                                      )
                                                 )
       Defendants.                               )

             ORDER GRANTING DEFAULT JUDGMENT AND JUDGMENT

       THIS CAUSE having come before the Court to consider, Plaintiff’s, KELLY BECK,

Motion for Default Judgment against Defendants, SHEPARD AND ASSOCIATES, LLC and

COMPATTIA ROCCIA MANAGEMENT GROUP, LLC, and upon consideration and after due

deliberation and sufficient cause appearing therefore, it is ORDERED and ADJUDGED that

Plaintiff’s Motion for Default Judgment is granted and it is FURTHER ORDERED that Plaintiff,

KELLY BECK, recover from Defendants, SHEPARD AND ASSOCIATES, LLC and

COMPATTIA ROCCIA MANAGEMENT GROUP, LLC, both jointly and severally, the

following amount plus any applicable interest:

               $1,000.00 in statutory damages for violations of the FDCPA
               $ 150.00 in statutory damages for violations of the MOC
               $4,813.30 in attorneys’ fees
               $ 524.20 in costs
               __________________________
               $6,487.50 TOTAL


         2/8/2021
ENTERED: ___________                        /s/ HALA Y. JARBOU
                                            Hala Y. Jarbou
                                            United States District Judge



                                                 1
